Citation Nr: 0106213	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
boil.

3.  Entitlement to a higher (compensable) initial disability 
rating for a scar of the right cornea, residual to a right 
eye trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a back disability and for residuals of 
a boil.  Also in that decision, the RO established service 
connection for a scar on the veteran's right cornea, residual 
to a right eye trauma.  The RO assigned a 0 percent, 
noncompensable disability rating as the initial disability 
rating for the scar.

In an April 1999 statement, the veteran wrote that he was 
seeking service connection for a dental condition.  The RO 
has not issued a decision with regard to that claim.  The 
Board refers the issue to the RO for appropriate action.


REMAND

Service Connection Claims
The veteran is seeking service connection for a back 
disability and for residuals of a boil.  He contends that he 
has a current back disability that began with an injury 
during service, when he fell while going down stairs while 
aboard a ship, and hit his back against the metal stairs.  He 
contends that a boil developed near his spine during service, 
and was surgically removed during service.  He contends that 
he still has a scar and periodic tenderness and itching at 
that location.

In a June 1999 rating decision, the RO denied the veteran's 
claims for service connection for a back disability and 
residuals of a boil, and found that the appellant had not 
submitted evidence sufficient to make those claims well 
grounded.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, a 
remand is required because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
which would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

The veteran has provided information regarding his service-
connection claims that points to evidentiary development that 
the RO should pursue on remand.  In January 2001, the veteran 
had a Travel Board hearing at the RO before the undersigned 
Board Member.  He reported that a physician who had treated 
him at a private facility called Health South, following a 
back injury in 1995, had told him that his back appeared to 
have damage caused by an old injury.  In a January 1999 VA 
examination, the veteran reported that he had been seen 
recently by Dr. Faulkner at Health South.  The veteran's 
claims file contains one statement, dated in 1996, from J. 
Stanford Faulkner, Jr., M.D.  On remand, the RO should obtain 
complete records of the treatment of the veteran's back by 
Dr. Faulkner and at Health South.  The January 1999 VA 
examination did not provide any opinion regarding the likely 
etiology of the veteran's current back disorder.  The veteran 
should be scheduled for a new VA examination, and the 
examiner should be asked to provide an opinion as to the 
likely relationship, if any, between the fall in the 1950s 
that the veteran has described and his current back 
condition.

At his January 2001 hearing, the veteran reported that a boil 
near his spine was removed while he was in service.  He 
reported that he currently had a scar and occasional itching 
and tenderness in that area.  The veteran has not had a VA 
examination of the area.  He should receive a VA examination 
to obtain findings regarding the current manifestations and 
likely etiology of any disorder in the area that he has 
identified.  In an appeal that the Board remands to the RO, 
the appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  As 
the veteran's service medical records do not report a boil or 
boil removal during service, the veteran is invited to submit 
statements from persons who knew him while he was in service, 
or any other additional evidence that would support his claim 
that a boil was present and was removed during his service.

Increased Rating Claim
The veteran is seeking a disability rating higher than the 0 
percent, noncompensable rating that the RO assigned as an 
initial rating for a service-connected scar on his right 
cornea.  The veteran's service medical records reflect that 
he received treatment in September 1953, when a piece of 
steel became imbedded in his eye while he was untying an 
aircraft.  The steel particle was removed from the lateral 
aspect of his cornea.  In his January 2001 Travel Board 
hearing, the veteran reported that he periodically saw spots 
above his right eye.  He reported that the vision in his 
right eye became fuzzy periodically.

Private treatment records indicate that the veteran was seen 
by an optometrist and an ophthalmologist in 1998 and 1999.  
In 1998, the private optometrist diagnosed a cataract in the 
veteran's right eye, and a very small cataract in his left 
eye.  The private ophthalmologist surgically removed a 
cataract from the veteran's right eye in 1998.  In January 
1999, the private ophthalmologist reported that the veteran's 
vision was excellent following the cataract surgery, such 
that the veteran had no visual disability.  When the veteran 
underwent a VA examination in January 1999, the examiner 
found some diminishment of visual acuity of the veteran's 
right eye, particularly his uncorrected near vision.

Under the rating schedule, injury of the eye is evaluated 
according to impairment of visual acuity, loss of visual 
field, pain, rest requirements, or episodic incapacity.  
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2000).  In January 
1999, a private examiner and a VA examiner provided 
significantly different findings with respect to the 
veteran's visual acuity.  A new examination should be 
performed to clarify the current condition of the veteran's 
vision.  The veteran sustained an injury to his right eye in 
1953, and was found to have a cataract in his right eye in 
1998.  The records in the veteran's claims file do not 
contain any opinion as to whether the right eye cataract was 
attributable to or otherwise related to the foreign body 
injury in 1953.  In addition, the records do not indicate 
whether any current impairment in the visual acuity of the 
veteran's right eye is attributable to his 1953 injury, to 
the cataract that was diagnosed and removed in 1998, or to 
both.  In the examination on remand, the examiner should be 
asked to provide opinions as to the etiology of the veteran's 
right eye cataract, and of any current impairment of the 
right eye.  As noted above, the veteran also has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1. The RO should obtain complete records 
of the treatment of the veteran's back by 
J. Stanford Faulkner, Jr., M.D., and at 
Health South.

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current manifestations and likely 
etiology of any musculoskeletal back 
disorder, and of any skin disorder or 
injury or surgical residuals in the area 
near the veteran's spine.  The examiner 
should receive and review the veteran's 
claims file and a copy of these remand 
instructions prior to the examination.  
The examiner should be asked to provide 
an opinion as to the likely relationship, 
if any, between a fall in the 1950s that 
the veteran has described and his current 
back condition.  Similarly, the examiner 
should be asked to provide an opinion as 
to the likely relationship, if any, 
between the surgical removal of a boil in 
the 1950s that the veteran has described 
and any current skin disorder or injury 
or surgical residual in the area near the 
veteran's spine.

3.  The RO should schedule the veteran 
for a VA examination to clarify the 
current manifestations and likely 
etiology of any impairment of his right 
eye.  The examiner should receive and 
review the veteran's claims file and a 
copy of these remand instructions prior 
to the examination.  The examiner should 
test and report the current visual acuity 
of the veteran's right eye.  The examiner 
should provide an opinion as to the 
likelihood that a cataract found in the 
veteran's right eye in 1998 was 
attributable to or otherwise related to 
an injury to the right eye in 1953, when 
a foreign body was imbedded in and 
removed from the cornea.  The examiner 
should also provide an opinion as to 
whether any current impairment in the 
visual acuity of the veteran's right eye 
is attributable to his 1953 injury, to 
the cataract that was diagnosed and 
removed in 1998, or to both.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

After the completion of the foregoing development, the RO 
should review the case.  If any benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



